Citation Nr: 1233048	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUES

1. Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a low back disorder, diagnosed as disc space narrowing and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969, October to November 1988, June to September 2003, June to September 2004, June to September 2005 and May to September 2006. 

This matter is on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to testify before a Veterans Law Judge in April 2012, but failed to appear.  No request was made to reschedule the hearing.  VA's duty to afford the Veteran an opportunity to testify has thereby been met. 38 C.F.R. 
§ 20.700 (2011).

An appeal for the issue of entitlement to service connection for a bilateral knee disorder was also perfected in the Veteran's June 2009 VA Form-9.   However, in a March 2010 decision, he was granted service connection for a disability to both knees.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD does not result in total impairment of occupational and social functioning.

2.  A chronic low back disorder was not shown in service or for years thereafter; and, the competent and credible evidence is against the finding that any current low back disorder is related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2011).

2.  A low back disorder, diagnosed as disc space narrowing and degenerative arthritis, was not incurred in or aggravated by service, nor is it presumed related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

First, the Veteran's psychiatric disorder claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA on this issue.

With regard to his service connection claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also submitted records from a Vet Center mental health counselor.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, VA examinations with respect to the issues on appeal were obtained in January 2008, April 2010 and June 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the all VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, provides a sufficient rationale for all opinions stated, relying on and citing to the records reviewed.  

The Board recognizes that the Veteran's representative's argument in May 2012 that the VA examiner's April 2010 opinion was inadequate, in that not all of the relevant service treatment records were considered.  Specific reference was made to the Veteran's complaints of back pain and muscle aches in a post-deployment assessment.  However, this same VA examiner submitted a second opinion in June 2011 that included a review of the Veteran's complete service treatment records.  This included the aforementioned post-deployment assessment.  Any defects in the April 2010 opinion were cured by the June 2011 opinion.  

Recognition is also given to the fact that the most recent VA examination for the Veteran's psychiatric disorder is now approximately four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 


In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Here, the RO increased the Veteran's disability rating from 50 to 70 percent for the entire period on appeal, but did not grant a 100 percent disability rating.  Since the RO granted only a portion of the Veteran's increased rating claim, his appeals properly remain before the Board for review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The Veteran is currently rated at 70 percent for his PTSD.  In order to be assigned the next-higher 100 percent disability rating for PTSD, the evidence must show total occupational and social impairment, due to such symptoms as:
 
* gross impairment in thought processes or communication; 
* persistent delusions or hallucinations; 
* grossly inappropriate behavior; 
* persistent danger of hurting self or others; 
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); 
* disorientation to time or place; and/or 
* memory loss for names of close relatives, own occupation, or own name. 

See 38 C.F.R. § 4.130, DC 9411.

In this case, the Veteran has consistently reported a variety of psychiatric symptoms since active duty, which are best summarized in his December 2007 statement, and include difficulty in working with his coworkers and supervisors, insomnia, nightmares and antisocialism.  He specifically commented that his "best friend is a golden retriever."  However, based on the evidence as whole, the Board concludes that a rating in excess of 70 percent is not warranted, as total occupational and social impairment has not been shown.  

Indeed, while there may be some disagreement as to whether the Veteran has demonstrated some of the symptoms enumerated above, and whether his problems with depression and anxiety are moderate or severe, the fact remains that the core question of whether the Veteran demonstrates total occupational and social impairment has been clearly answered.  First, and most notably, the evidence of record establishes that the Veteran is employed as a university professor.  Such was confirmed by the Veteran most recently in June 2011.  It may or may not be true that he does not engage in school functions, that he refuses to participate on faculty committees, and that he displays poor hygiene.  However, the plain fact remains that the continues to be a tenured professor at a university.  Such clearly dismisses any finding of total occupational impairment.  

Moreover, notwithstanding the fact that total occupational impairment is not shown, there is also no evidence of total social impairment.  The record shows that the Veteran has remained married for over 20 years, and that he describes his marriage in very positive terms.  While it is certainly a serious concern that he has a problem with his temper, that his previous marriage was marked by physical violence, and that he has strained relationships with other family member, the Veteran's demonstration of having a positive and functioning marriage for over 20 years does much to belie any assertion of there being total social impairment.  The Board's attention is also directed to Veteran's continued employment as a tenured professor at a university, where it is reasonable to presume that he performs duties such as regularly interacting with students and lecturing in front of groups.  Total social impairment is simply not shown.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).


In this case, the Veteran's GAF score has ranged from 45 (at a VA examination in January 2008) to 70 (at mental health evaluations in July and September 2008).  However, his GAF score on most occasions was approximately 55.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the Veteran's statements and the observations by mental health professionals, the Board concludes that the symptoms associated with a GAF score of 55 are more severe that the symptoms he actually displays.  Even if his symptoms had been consistent with a GAF score of 55, this would represent only "moderate" symptoms, which are insufficient to warrant a rating in excess of his current 70 percent rating.  

Consideration has also been given to the Veteran's assertions that his disability is worse than the 70 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PTSD symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, mental health evaluations as recent as December 2009 indicate that he is still employed as a college professor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including degenerative arthritis, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case the Veteran served in the Army from August 1966 to July 1969, and for a number of short periods of active duty in 1988 and 2003 to 2006.  He has served in the National Guard throughout this whole period of time.  It is his assertion that regular participation in strenuous physical activity over the course of a long military career has led to degeneration of his lumbar spine and muscles.  However, based on a review of the evidence of record, the Board determines that service connection is not warranted.  

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a low back disorder until he complained of back pain and muscle aches at the time of a 2005 post-deployment assessment.  However, it is very important to note there was no indication on that occasion (or on any other occasion) that an actual injury or that a low back or lumbar spine disorder was identified during service.  Put another way, no chronic low back disorder was noted in service.

In fact, aside from his vague complaints of having back pain, the post-service evidence does not reflect lumbar spine symptomatology for many years after service discharge.  Specifically, a lumbar spine disorder was not diagnosed until his VA examination in April 2010, where radiographic imaging of the lumbar spine indicated mild degenerative changes in the vicinity of the L4-L5 and L5-S1 discs.  Additionally, as the evidence does not indicate the presence of degenerative arthritis within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose musculoskeletal disorders such as arthritis of the lumbar spine, as such a disorder is diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is of limited credibility.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Specifically, it is significant that, despite his numerous periods of active duty service, he never once sought treatment for a low back disorder in service, nor did he complain about such a disorder until his final report of medical history in January 2007.  Again, emphasis is placed on the fact that he was never diagnosed with a back disorder in service, nor has there been an incident in service that could serve as a causative incident for such a disorder.  

The evidence does include a February 2008 statement from one of the medics who served in the Veteran's unit, who recalled the Veteran asking for aspirin for his back pain.  However, there is no indication of any actual pathology, despite the fact that this medic was in a position (with his specialized training) to identify a potential disorder.  Therefore, this statement is of limited probative value.  

One of the Veteran's fellow officers also provided a statement in January 2008 describing the strenuous physical activities that the Veteran would have been engaged in.  The Board recognizes that the Veteran was regularly engaged in physical activity. However, this officer did not identify any actual low back disorders beyond simple muscle pain, nor did he indicate that the observed back pain was chronic in nature.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements or his fellow service members.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on VA examinations from April 2010 and June 2011 undertaken specifically to address the issue on appeal, which are largely similar and were performed by the same examiner.  In April 2010, the Veteran stated that he has constant pain in his lower back that he rated anywhere from a 2 to a 7 out of 10.  He also complained of flare-up pain that about twice per week.  Range of motion was only slightly diminished.  Radiographic imaging revealed disc space narrowing at the L4-L5 and L5-S1 discs with mild degenerative changes.  In the June 2011 VA examination, the Veteran asserted that his back pain was due to multiple parachute jumps from 1969 to 1971.  He described pain that was constant and mostly on the right side.  Range of motion was again only slightly diminished.  

After these examinations were complete, the VA examiner opined on both occasions that it was less likely than not that the Veteran's back disorder was due to his active duty service.  In providing these opinions, and with consideration of the Veteran's statement of first experiencing back pain in the late 1960's when he was a paratrooper, the examiner reflected that the Veteran's first documented complaint of pain was not until his exit examination after his last period of active duty.  She specifically stated that she did not believe that the rigors of the Veteran's active service, which included carrying heavy ruck sacks and parachuting, caused his back disorder.  Instead, and quite significantly, the examiner stated on both occasions that the mild degenerative arthritis was not uncommon with patients of a similar age.  


The Board finds that these examinations are adequate for evaluation purposes.  Specifically, the examiner (the same in both cases) reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board recognizes the Veteran's argument in May 2012 (through his representative) that the April 2010 examination is inadequate because it failed to consider the service treatment records since 1990.  However, in the June 2011 examination, the examiner makes clear that the evidence since 1990 had been considered.  As such, any defect in the April 2010 examination was cured by the second examination in June 2011.   

The Board has also considered the statements made by the Veteran and his friends relating his low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not typically diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back are found to lack competency.  While it is true that the medic who submitted a statement in February 2008 appears to have medical training, he did not identify any low back disorder.  

In conclusion, the Board recognizes that the nature of the Veteran's service was physically demanding, and was over a long period of time, and it is conceivable that such activities could result in low back pathology.  However, the medical evidence of record in this case simply does not indicate such activities actually did lead to such a clinically identifiable disorder.   Moreover, the Board is unable to grant service connection merely on the basis that the Veteran's actions while on active duty "could have" led to his current disorder.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

A rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied.  

Service connection for a low back disorder, diagnosed as disc space narrowing and degenerative arthritis, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


